Citation Nr: 0028519	
Decision Date: 10/30/00    Archive Date: 11/03/00

DOCKET NO.  99-06 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Propriety of adjustment of pension benefits from January 1, 
1997, to January 1, 1998.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
February 1950.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 1998 decision of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which adjusted the veteran's pension benefits 
for the period from January 1, 1997 to January 1, 1998.


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA has a duty to assist claimants in 
the development of facts pertinent to well grounded claims 
and that VA must accomplish additional development of the 
evidence if the record currently before it is inadequate.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1999); 
Littke v. Derwinski, 1 Vet. App. 90 (1990); Morton v. West, 
12 Vet. App. 477 (1999).  This claim is well grounded and 
thus development is appropriate.

The August 1998 statement of the case found that the veteran 
had submitted sufficient evidence to substantiate taxi fares 
as an unreimbursed medical expense.  That statement of the 
case also found that the veteran had substantiated his claim 
that his prescription expenses were a reasonably predictable 
recurring medical expense.  However, that statement of the 
case found that the veteran had understated his amount of 
military retirement income, and that a higher (unstated) 
figure was being used.  That statement of the case did not 
elaborate upon the figure being used for retirement income, 
or how that figure was obtained.  A January 1999 letter 
stated that a higher amount of military retirement income was 
received from the Defense Finance and Accounting Service and 
provided those figures, although no evidence is contained in 
the file to support those figures.  However, it is not clear 
whether that letter considered the veteran's expenses.  
Furthermore, the veteran provided a Form 1099-R for 1997 
which appeared to show a lesser amount of retired pay 
received than the figure used by the RO.  The Board feels 
that clarification of the amount of retirement pay received 
by the veteran in 1997 is needed, and that a paid-due audit 
of the veteran's account is needed to resolve what amounts 
have been used in calculating the veteran's pension rate.

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the Defense 
Finance and Accounting Service and 
request the veteran's monthly rate of 
retirement pay from January 1, 1997, to 
January 1, 1998.

2.  The RO should conduct a paid-due 
audit of the veteran's pension benefits 
for the period from January 1, 1997, to 
January 1, 1998.  The RO should 
specifically itemize the veteran's (and 
his spouse's) incomes from each source, 
and should specifically itemize the 
unreimbursed medical expenses used in 
calculating his pension rate.  The RO 
should also specifically state the source 
of the total for the veteran's military 
retirement pay income for that period.

3.  Following completion of the 
foregoing, the RO should review the issue 
on appeal.  If the decision remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the applicable period of time 
within which to respond.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to clarify what figures were 
used in calculating the veteran's pension benefits.  No 
inference should be drawn regarding the final disposition of 
this claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	M. W. GREENSTREET
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


